COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                 NOTICE OF INTENT TO DISMISS

Appellate case name:      Ali Yazdchi v. Mike Jones and Sam Adamo

Appellate case number:    01-15-00438-CV

Trial court case number: 2015-05013

Trial court:              11th District Court of Harris County

        On April 9, 2015, the trial court entered a partial summary judgment motion dismissing
claims against Sam Adamo. Yazdchi attempts to appeal from that order. The order does not
dispose of pending claims by Yazdchi against Mike Jones. Therefore, our review shows the
order is interlocutory and is not a final, appealable judgment. See Lehman v. Har-Con Corp., 39
S.W.3d 191, 205 (Tex. 2001).
        The Court has instructed me to inform you that unless a response is filed within 10 days
of the date of this order, with citations to authority and the record explaining why we have
jurisdiction to hear this appeal, we may dismiss the appeal for want of jurisdiction. TEX. R. APP.
P. 42.3(a).




Clerk’s signature:
                     Clerk of the Court


Date: May 28, 2015